Citation Nr: 0616876	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  97-17 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for service-
connected median/ulnar neuropathy of the left hand, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1960 to June 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).

Procedural history

In July 1996, the RO received the veteran's claim of 
entitlement to service connection for nerve damage to the 
left hand.  The January 1997 rating decision granted service 
connection for distal ulnar neuropathy of the left little 
finger and assigned a 10 percent disability rating.  The 
veteran disagreed with the assigned rating and initiated this 
appeal.  The appeal was perfected by the veteran's timely 
submission of his substantive appeal (VA Form 9) in April 
1997.  

In a February 1998 supplemental statement of the case (SSOC), 
the RO recharacterized the veteran's disability to ulnar 
neuropathy of the left hand and increased the assigned 
disability rating to 20 percent.  The veteran has continued 
to express dissatisfaction with the assigned rating.  See AB 
v. Brown, 6 Vet. App. 35 (1993) [applicable law mandates that 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
a claim remains in controversy where less than the maximum 
benefit available is awarded].  The RO again recharacterized 
the veteran's disability to median and ulnar neuropathy of 
the left hand in a September 1998 SSOC.  The assigned 
20 percent rating was continued.

In his substantive appeal, the veteran requested a Board 
hearing.  Such request was subsequently withdrawn by the 
veteran in correspondence received in September 1999.  See VA 
Form 21-4138 dated September 9, 1999.  Since this time, he 
has not requested another hearing.

The Board denied the veteran's increased rating claim in an 
August 2000 decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  As the result of a Joint Motion for 
Remand, a May 2001 Order of the Court vacated the Board's 
August 2000 decision.  The Joint Motion requested that the 
veteran's claim be remanded because the Board had not 
presented sufficient reasons and bases to support its 
conclusion that a rating in excess of 20 percent was not 
warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  More specifically, the Joint Motion 
noted that none of the medical evidence of record addressed 
the veteran's main complaint, namely that repeated use of the 
left hand over time resulted in marked pain and functional 
loss.  The Joint Motion also argued that medical evidence 
addressing the effect of pain, functional loss, and weakness 
in the abductor pollicis brevis muscle (especially after 
prolonged use) on the veteran's ordinary daily activities and 
his ability to work should be obtained.

In response to the May 2001 Court Order, the Board requested 
that additional evidence be obtained under the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) [codified 
at 38 C.F.R. § 19.9(a)(2) (2002)].  Before this additional 
development could take place, however, the regulation which 
granted the Board the authority to engage in initial 
development of the evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case in August 
2003 to allow the RO to obtain the evidence initially sought 
by the Board.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [absent a waiver, the Board may not 
adjudicate a claim based on evidence which has not been 
previously considered by the RO.]  The August 2003 Board 
remand specifically requested that an additional VA 
examination be conducted which specifically addressed 
functional loss on prolonged use of the left hand.  The 
extent of any weakness in the abductor pollicis brevis muscle 
was also to be addressed in the examination report.  

The Board again remanded the case in May 2005 for the purpose 
of obtaining an additional VA examination to ensure 
compliance with its prior remand instructions.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  After the additional 
development requested by the Board was completed, the RO 
again denied the veteran an increased rating in a November 
2005 supplemental statement of the case (SSOC).  The case is 
now once again before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected median/ulnar neuropathy 
of the left hand is manifested by numbness, decreased 
sensation, and mild weakness.

2.  The evidence does not show that the veteran's 
median/ulnar neuropathy of the left hand is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a higher schedular disability rating for 
median/ulnar neuropathy of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8515 and 8516 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased initial rating for his 
service-connected median/ulnar neuropathy of the left hand, 
which is currently evaluated as 20 percent disabling.  He 
essentially contends that pain and weakness in the left hand 
after prolonged use results in extensive functional loss and 
significantly impacts his ability to work and perform the 
basic activities of daily living.  Due to this 
symptomatology, the veteran argues that a higher rating is 
warranted.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 1997 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
November 2004 which was specifically intended to address the 
requirements of the VCAA.  The November 2004 letter from the 
RO specifically notified the veteran that to "establish an 
increase in your service connected left hand you need to 
furnish medical evidence . . . showing your condition(s) has 
worsened.  Specifically, we need evidence showing there is 
evidence of incomplete paralysis of finger and wrist 
movements which is severe or evidence which demonstrates 
incomplete paralysis of hand movements which is severe" 
(emphasis in original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the November 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "Service Medical records," "VA 
out (sic) patient treatment records and examinations," and 
any "Federal Government Agency records that have been cited 
by you."  The November 2004 letter also advised the veteran 
that VA would attempt to obtain private treatment records, 
provided he give VA authorization to get them.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2004 letter notified the veteran that:

If your treatment has been provided by NON-VA doctors 
and/or hospitals, please complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to [VA], and will we obtain these 
records for you.  You will need to complete a separate 
form for each facility at which you were treated

(emphasis in original).  With respect to VA medical records, 
the November 2004 letter advised the veteran that:
      
If your treatment has been provided by VA DOCTORS AND/OR 
HOSPITALS, please complete and return the enclosed VA 
Form 21-4138, Statement in Support of Claim, and we will 
obtain these records for you.  You will need to provide 
the name and address of the facility which treated you 
and the dates of treatment.

(emphasis as in original).

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2004 letter included notice that "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice prior to the initial adjudication in January 
1997 was clearly both a legal and a practical impossibility. 
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error. See 
VAOGCPREC 7-2004.    

In the instant case, the veteran was provided with VCAA 
notice via the November 2004 VCAA letter.  His claim was then 
readjudicated in the November 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, the veteran engaged the services of an attorney who 
is presumably familiar with the provisions of the VCAA in 
general, and the evidence needed to substantiate the 
veteran's claim in particular.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran has already been service connected for 
median/ulnar neuropathy of the left hand.  Moreover, as 
explained above, the veteran was provided with adequate VCAA 
notice regarding element (4), degree of disability, by the 
November 2004 VCAA letter.  The Board acknowledges that the 
veteran has not been provided with adequate notice regarding 
element (5), effective date.  The issue of effective date, 
however, is rendered moot by the RO's (and the Board's) 
denial of an increased rating.  That is, because there is no 
increased rating, there is no effective date to assign.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes extensive VA and private 
treatment records; medical opinions from the veteran's 
private neurologist, K.S., M.D. and his cardiologist, 
S.H., M.D.; together with the reports of numerous VA 
examinations.  The veteran and his attorney have not 
identified any outstanding evidence.  

The veteran's attorney has contended that additional medical 
examination of the veteran is required, allegedly because of 
inadequacy in the most recent VA examination in August 2005.  
See "Brief in Support of Appellant's Claim for Entitlement 
to an Increased Rating for Neuropathy of the Left hand" 
dated may 31, 2006.  The attorney somewhat vaguely requested 
that this case be again remanded for "a comprehensive 
examination".  

Although not citing to any law, regulation or other legal 
precedent, the attorney has in effect contended that the 
August 2005 VA examination is violative of Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

The Board has considered the arguments of the veteran's 
attorney to the effect that the August 2005 VA examiner did 
not adequately address the issue of fatigability or 
functional loss and prolonged use of the left hand.  The 
Board disagrees.  The August 2005 VA examiner clearly stated 
that there was no "clear-cut weakened movement or 
fatigability," and that to the extent any was present, it 
was at lease in part due to age.  As noted immediately above, 
the same examiner concluded in December 2003 that there were 
no "significant flare-ups of pain that limit the functional 
ability of the left hand" and that "I don't see why [the 
veteran] would not be able to be gainfully employed."  Thus, 
the Board believes that the examiner has adequately addressed 
the issue of fatigability on prolonged use of the left hand 
and the overall effect of the veteran's left hand disability 
on his employment.  Such conclusions were rendered after 
review of the claims file by the examiner and multiple 
physical examinations of the veteran.  

Accordingly, the Board does not see a Stegall problem in the 
examination report, and declines to again remand this case, 
which has been pending for almost a decade.  As the Court 
stated in Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990):  
"Ten years is an undeniably, and unacceptably, long time to 
have passed since [the appellant] first filed the claim for 
benefits with the VA. The delays have benefited neither the 
parties nor the public and they cannot be permitted to 
continue. The petitioner has a right to a decision on her 
claim."  Although resolution in the instant case has been 
delayed by numerous factors, many of which were not within 
the Board's control, the Board agrees with the stated goals 
of the Court and does not believe that another remand would 
be in the best interest of anyone.  

The attorney also suggested, without any basis being stated 
therefor, that the August 2005 VA examiner "apparently 
believes strongly that the veteran should not be service-
connected in the first place."  The matter of service 
connection is in fact not at issue here.  To the extent that 
the attorney is attempting at argue bias on the part of the 
examiner, he has failed to cogently do so.  The fact that the 
findings of the December 2003, April 2004, and August 2005 VA 
examiner do not support the contentions of the veteran and 
his attorney does not render his opinion(s) invalid.  The 
Board does not believe that an additional remand of the case 
is necessary so that an additional medical opinion using the 
"magic words" insisted upon by the veteran's attorney can 
be obtained.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's statutory duty to assist is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].  

If the veteran believed that the record on appeal was not 
indicative of the true nature of his condition, he was free 
to supplement he record with any medical evidence of his 
choosing.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, the veteran 
withdrew his request for a Board hearing in September 1999.  
He has not requested a hearing since that time.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

The Board initially notes that an August 1996 VA examination 
report shows that the veteran is right handed.  See 38 C.F.R. 
§ 4.69 (2005) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].  Because the 
veteran's service-connected median/ulnar neuropathy affects 
his non-dominant (left) hand, only the rating criteria 
regarding the minor extremity are applicable in this case.

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity, and a 
60 percent rating for the minor extremity, if paralysis is 
complete.  The factors indicative of complete paralysis 
consist of the hand inclined to the ulnar side; the index and 
middle fingers more extended than normally; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); incomplete and defective 
pronation; absence of flexion of the index finger and feeble 
flexion of the middle finger; inability to make a fist; index 
and middle fingers remain extended; inability to flex the 
distal phalanx of the thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2005).

If paralysis is incomplete, the diagnostic code provides a 50 
percent rating for severe disability in the major extremity, 
and a 40 percent rating for severe disability in the minor 
extremity.  For moderate incomplete paralysis, a 30 percent 
rating applies for the major extremity and a 20 percent 
rating applies for the minor extremity.  A 10 percent 
disability rating is applicable for mild incomplete paralysis 
of either extremity.  Id.

Under Diagnostic Code 8516 [paralysis of the ulnar nerve], 
when the evidence establishes complete paralysis 
characterized as the "griffin claw" deformity, due to 
flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened, a 50 percent evaluation is assigned for the 
minor extremity and a 60 percent evaluation is assigned for 
the major extremity.  If ulnar nerve paralysis is incomplete, 
a 10 percent disability rating is assigned for mild 
incomplete paralysis of the major or minor extremity.  If 
there is moderate incomplete paralysis, a 30 percent 
evaluation is assigned for the major extremity and a 20 
percent evaluation is assigned for the minor extremity.  If 
the paralysis is severe, a 40 percent evaluation is assigned 
for the major extremity and a 30 percent evaluation is 
assigned for the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).

The Board observes that the terms "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2005).  

Analysis

Initial matter - the Joint Motion

As noted in the Introduction, the Court vacated the Board's 
prior decision in this case and remanded the matter based on 
an April 2001 Joint Motion.  The Joint Motion requested that 
the veteran's claim be remanded because the Board had not 
presented sufficient reasons and bases to support its 
conclusion that a rating in excess of 20 percent was not 
warranted under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  More specifically, the Joint Motion 
noted that none of the medical evidence of record addressed 
the veteran's main complaint, namely that repeated use of the 
left hand over time resulted in marked pain and functional 
loss.  The Joint Motion also argued that medical evidence 
addressing the effect of pain, functional loss, and weakness 
in the abductor pollicis brevis muscle (especially after 
prolonged use) on the veteran's ordinary daily activities and 
his ability to work should be obtained.

Pursuant to the Joint Motion, the Board remanded the case for 
the purpose of obtaining additional VA examinations 
addressing, inter alia, the issue of functional loss after 
prolonged use of the left hand.  As a result of these 
efforts, additional VA examinations were conducted and 
medical opinions dated in December 2003, April 2004, and 
August 2005 were obtained.  For the reasons discussed below, 
the Board believes that this additional evidence sufficiently 
addresses the concerns expressed in the Joint Motion.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of the veteran's claim has 
been undertaken with that obligation in mind.

Assignment of a diagnostic code

The veteran's service-connected median/ulnar neuropathy of 
the left hand is currently evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 [paralysis of the ulnar 
nerve].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 8516 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (impairment of 
ulnar nerve function).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and neither the veteran nor his attorney has 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 8516.

The Board also notes that the veteran's service-connected 
disability includes median neuropathy of the left hand.  Such 
is congruent with Diagnostic Code 8515 regarding impairment 
of the median nerve.  Accordingly, the Board will also 
evaluate the veteran's claim under this additional diagnostic 
code.  [The Board notes in passing that the veteran has been 
provided with the provisions of Diagnostic Code 8515 in 
various SSOCs.  Thus, there is no prejudice to him in the 
Board's consideration of his claim under this diagnostic 
code.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993). 



Schedular rating

The Joint Motion focused only on alleged inadequacy in the 
DeLuca discussion contained in the Board's August 2000 
decision.  Nothing was said about the Board's discussion of 
the schedular rating assigned.  

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's handling of the 
schedular rating, such would have surfaced in the Joint 
Motion or the Court Order so that any deficiencies could be 
corrected.  
However, since the entire August 2000 Board decision was 
vacated by order of the Court, the Board will once again 
address the matter of the schedular rating before moving on 
to a discussion of DeLuca factors.

To obtain a higher rating under Diagnostic Codes 8515 or 
8516, "severe" incomplete paralysis of the median or ulnar 
nerves must be demonstrated.  After a careful review of the 
record, the Board finds that "severe" nerve impairment has 
not been shown.  While almost every examination of the 
veteran's left hand has reflected numbness and decreased 
sensation to pinprick, grip strength has consistently been 
referred to as "adequate" with strength in the left hand 
routinely characterized as 5/5.  The veteran is able to make 
a fist with his left hand and a June 1999 VA examination 
revealed normal strength in wrist extension and flexion, 
together with 5/5 strength of the abductor digiti quinti and 
first dorsal interosseous muscles.  Although some hand 
weakness was noted, such was characterized as "relatively 
mild."  

Moreover an October 1997 VA examination revealed no weakness 
in finger flexors or the extensors of the 
metacarpalphalangeal joints.  While weakness in finger 
abduction was noted, such was characterized as "mild."  
Additionally, while abductor pollicis brevis muscle weakness 
was noted in both the October 1997 and June 1999 VA 
examination reports, such was noted to be 4+/5.  Again, hand 
weakness in general was noted to be only "mild" in nature. 

On more recent VA examination in December 2003, vibratory 
sense was reported intact, no weakness was noted, and 
strength in all intrinsic hand muscles was noted to be 5/5.  
Likewise, on VA examination in August 2005, motor examination 
revealed 5/5 strength with good bulk and normal tone in both 
hands.  As on prior examination, reflexes were intact and 
symmetric and no muscle atrophy was demonstrated.  While 
hypalgesia was noted in the left hand, light touch and 
vibratory sensation were intact.  No weakness of the left 
abductor pollicis brevis was noted.

An April 1998 examination by the veteran's private 
neurologist, Dr. K.S., yielded results similar to those found 
on VA examination.  Dr. K.S. reported no weakness in the 
intrinsic muscles of the left hand, with the exception of the 
abductor pollicis brevis, which was found to be 4+/5.  No 
atrophy of the denervated muscles was noted and reflexes and 
coordination were intact.

In short, the medical evidence of record demonstrates that 
the veteran's service-connected left hand median/ulnar 
neuropathy is characterized by full strength of the intrinsic 
left hand muscles.  While some weakness has been noted, 
particularly with the abductor pollicis brevis muscle, such 
has been consistently characterized as either 4+/5 or 
"mild."  At other times, such weakness was absent 
altogether.  Moreover, muscle atrophy has not been 
demonstrated in the medical record, and reflexes and 
coordination have routinely been found to be intact.  Given 
this factual background, the Board does not believe that 
"severe" median or ulnar nerve impairment has been 
demonstrated so as to warrant an increased rating.  

In support of this finding, the Board notes that outpatient 
treatment records are largely negative for complaint or 
treatment of left hand median/ulnar neuropathy.  While 
outpatient records throughout the appeal period note regular 
treatment for a host of disabilities, including coronary 
artery disease, gout, hypertension, and allergic rhinitis, 
these same records are silent as to any complaint or 
treatment of a left hand condition.  Indeed, apart from 
sporadic treatment in 1997, the only mention of the veteran's 
service-connected left hand disability in his outpatient 
treatment records over the past decade is a simple notation 
of the neuropathy diagnosis as part of his past medical 
history.  Given the paucity of treatment for median/ulnar 
neuropathy over the years, the Board does not believe that a 
"severe" median or ulnar nerve disability has been 
demonstrated.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

In summary, the Board finds that the currently assigned 20 
percent disability rating adequately compensates the veteran, 
and the criteria for an increased rating have not been met.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left hand median/ulnar 
neuropathy based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca.  Indeed, perceived inadequacy in the Board's 
previous discussion of DeLuca was the basis for the   
Joint Motion and the may 2001 Court Order.

As noted above, the veteran has argued that fatigability is a 
prominent factor in his overall disability picture and that 
prolonged use of the left hand results in considerable 
functional loss.  In this regard, the veteran argues that he 
was forced to retire from his job as a truck driver because 
he was no longer able to grip the steering wheel for extended 
periods.  He attributes some three pre-retirement traffic 
accidents to such impairment.  

The Joint Motion specifically sought further development to 
address the veteran's DeLuca contentions.  After a review of 
the medical evidence obtained as a result of the Board's 
remand(s) in response to the Joint Motion, together with the 
remainder of the medical evidence of record, the Board has 
determined that the record does not reflect impairment that 
warrants a higher rating.

In particular, the August 2005 VA examiner noted that 
"[t]here is no clear-cut weakened movement or 
fatigability."  The examiner noted that to the extent that 
there is any fatigability on prolonged use, such was "at 
least in part due to age" (the veteran is current age 70).  
Again, the examiner noted no weakness in the left abductor 
pollicis brevis muscle.  This opinion appears to be congruent 
with the same examiner's prior April 2004 opinion, which 
stated that the veteran's service-connected left hand 
disability "seems to be a quite minor situation and should 
not prevent him from operating a truck or [for] that matter 
being employed should he so desire."  Additionally, the same 
VA examiner again concluded in December 2003 that there were 
no "significant flare-ups of pain that limit the functional 
ability of the left hand" and that "I don't see why [the 
veteran] would not be able to be gainfully employed."

The Board acknowledges that two medical opinions of record 
suggest that the veteran experiences functional loss after 
prolonged use of the left hand.  First, an October 1998 
opinion from the veteran's cardiologist, Dr. S.H., notes that 
the veteran's "neuropathy will compromise his ability to 
handle 'a large truck.'  He will therefore no longer be able 
to drive 'the big rigs', and musty cease his occupation 
immediately."  The Board, however, finds Dr. S.H.'s four-
sentence opinion to be lacking in probative value.  Dr. S.H. 
appears to have based his opinion on the report from a 
neurologist and statements made by the veteran.  Dr. S.H. did 
not include the name of this neurologist or otherwise include 
a copy of the neurologist's records to which he purportedly 
referred.  

Dr. S.H.'s findings appear to be unaccompanied by his own 
physical examination of the veteran and contain no 
explanation for how his underlying conclusion that the 
veteran was precluded from working was reached.  This is 
especially troubling in light of the remainder of the medical 
evidence which shows either mild or absent weakness of the 
left hand and no clear-cut fatigability or functional loss 
due to flare-ups.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  Moreover, the lack of physical examination 
by Dr. S.H. is particularly troubling to the Board in light 
of the Joint Motion's command that functional loss on 
prolonged use be evaluated by physical examination.  Those 
physical examinations which were conducted specifically to 
ascertain the affects of fatigability on prolonged use of the 
left hand, namely that of the December 2003, April 2004, and 
August 2005 VA examiner, specifically found no clear-cut 
weakness or fatigability on prolonged use and further stated 
that the veteran's left hand disability would not preclude 
employment, including truck driving.  

The Board also notes that Dr. S.H. is a cardiologist, and 
does not appear to have any particular expertise in 
neurology.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  Those physicians who 
have an expertise in neurology, or at least a more general 
practice area, such as Dr. K.S. and the August 2005 VA 
examiner, characterized the veteran's left hand disability as 
mild, unaccompanied by fatigability, flare-ups, and noted 
that such disability would not preclude the veteran's 
employment as a truck driver.

In short, the Board finds that the opinion of Dr. S.H. is of 
little probative value as such was unexplained, unaccompanied 
by a physical examination or review of the veteran's claims 
file, and rendered by a cardiologist with no special 
expertise in neurologic disability.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].  Dr. S.H.'s opinion is far 
outweighed by the remainder of the medical evidence which 
shows only a mild left hand disability which is unaccompanied 
by fatigability, extensive weakness, or flare-ups and is not 
preclusive of employment.  

The only other medical evidence of record which potentially 
suggests that the veteran's left hand disability is 
productive of fatigability or functional loss on extended use 
is the June 1999 VA examination report, which stated that the 
veteran's left hand neuropathy "was troublesome enough to 
the [veteran] to interfere with his work as a professional 
truck driver."  Careful review of the record, however, 
reveals that such statement simply replicated the veteran's 
complaints and did not represent a medical finding or 
conclusion of the examiner.  Indeed, the physical findings 
made by the examiner are inconsistent with any conclusion 
that the service-connected disability resulted in significant 
job impact.  The June 1999 VA examiner found 5/5 strength 
throughout the muscles of the left hand with the exception of 
the abductor pollicis brevis, which was 4+/5.  Significantly, 
the examiner characterized any left hand weakness exhibited 
by the veteran as "relatively mild."  

Because the statement that the veteran's hand disability 
interfered with his ability to work as a truck driver appears 
to be merely a transcription of the veteran's own report, and 
because such statement is inconsistent with the remainder of 
the examination findings, the Board finds it to be of little 
probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court recently reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The Board may not, however, disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.

As noted above, the objective evidence of record, including 
the findings of the June 1999 VA examiner tend to show that 
the veteran's left hand disability is manifested primarily by 
mild weakness, and is not productive of functional loss on 
prolonged use or otherwise preclusive of employment.  The 
veteran's statement to the effect that his left hand 
disability results in marked functional loss on prolonged use 
and is preclusive of employment was contradicted by the 
objective medical record.

In short, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The Board finds particularly 
significant the opinions of the December 2003, April 2004, 
and August 2005 VA examiner who determined that no flare-ups 
or clear-cut weakness or fatigability on prolonged use was 
present and further determined that the veteran's left hand 
disability would not prevent him from maintaining employment 
in general or working as a truck driver in particular.  

The veteran through his attorney has contended that the 
recent VA examination findings were inadequate or somehow 
tainted by bias.  These contentions have been addressed at 
some length in the Board's VCAA discussion above and have 
been found to be without merit.

Accordingly, the Board finds that a higher rating is not 
warranted under 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the 
Court's holding in DeLuca.

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 20 percent 
disability rating effective from the date of his initial 
service-connection claim, July 15, 1996. 

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially-assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 20 percent 
rating under the applicable schedular criteria.  Throughout 
the appeal period, the veteran's left hand neuropathy has 
been characterized by mild weakness in the hand musculature, 
together with decreased sensation.  "Severe" nerve 
impairment resulting significant functional loss (including 
after prolonged use) has not been demonstrated.  Accordingly, 
the Board concludes that staged ratings are not for 
application in this case.

Esteban considerations

Although the matter has not been raised by the veteran or his 
attorney, the Board has explored the possibility of whether 
separate rating should be assigned for the veteran's median 
and ulnar nerve impairment.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2005); see also Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the claimant is entitled to a 
separate rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999); Fanning v. Brown, 4 
Vet. App. 225 (1993).  See 38 C.F.R. § 4.25 (2005); Esteban, 
6 Vet. App. at 261.  

In the instant case, the veteran's service-connected 
neuropathy of the median and ulnar nerves is manifested 
primarily by decreased sensation, numbness, and mild weakness 
of the left hand.  The symptomatology surrounding the 
impairment of both the median and ulnar nerves is identical 
and affects the same portion of the anatomy (i.e. the left 
hand).  Therefore, the assignment of separate ratings for 
median and ulnar neuropathy would compensate the veteran 
twice for the same symptoms and would constitute pyramiding 
under 38 C.F.R. § 4.14.  Accordingly, separate ratings for 
median and ulnar neuropathy are not warranted.

Extraschedular consideration

In the March 1997 SOC, the RO specifically found that 
consideration of an extraschedular rating was not warranted.  
Since an extraschedular evaluation has been considered by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2005) in connection with the issue on 
appeal.  See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

The veteran and his attorney have not identified an 
exceptional or unusual disability picture, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations for his 
left hand median/ulnar neuropathy.  Indeed, it does not 
appear from the record that he has been hospitalized for this 
condition at any time during the appeal period.  All 
treatment has been rendered solely on an outpatient basis.  
As noted above, even outpatient treatment has been sporadic 
at best.  

Moreover, despite the veteran's contentions to the contrary, 
the medical record does not show marked interference with 
employment.  While the veteran contends that his left hand 
neuropathy precludes employment as a truck driver, as 
explained in detail above, a preponderance of the medical 
evidence fails to show clear-cut weakness or fatigability on 
prolonged use.  The December 2003, April 2004, and August 
2005 VA examiner specifically noted that the veteran's left 
hand neuropathy would not preclude employment in general or 
employment as a truck driver in particular.  While the 
veteran did submit an opinion from Dr. S.H. arguing that the 
veteran was unable to continue as a truck driver due to left 
hand fatigability, as explained above such opinion is lacking 
in probative value.  

While the Board does not disbelieve that the veteran's left 
hand numbness and mild weakness may cause sone difficulty in 
employment situations, such is contemplated in the currently-
assigned 20 percent rating and is not reflective of any 
factor which takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, the evidence does not support the proposition that 
the veteran's service-connected left hand median/ulnar 
neuropathy presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased initial rating for service-
connected median/ulnar neuropathy of the left hand is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


